Justice KIRSHBAUM
dissenting.
The majority determines in part II of its opinion that the proposed “Ballot Initiative on Parental Rights” (the Initiative) does not violate the single-subject requirement of article V, section 1(5.5) of the Colorado Constitution and section 1-40-106.5, IB C.R.S. (1995 Supp.), because its provisions pertain to the “single purpose or connecting factor” of the “general relationship of parent and child.” Maj. op. at 1131.1 I conclude that the concept of the general relationship between parents and children is far too general in scope to constitute a satisfactory thread of commonality among the four broad subjects of education, values, upbringing and discipline encompassed by the Initiative. Furthermore, in my view even that extremely general concept does not adequately describe several of the discrete subjects of the Initiative. I therefore respectfully dissent from the majority opinion.
Article V, section 1 of the Colorado Constitution reserves to registered electors of the State of Colorado the right to initiate constitutional amendments. Article V, section 1(5.5) of the Colorado Constitution contains the following pertinent provisions with respect to the content of proposed measures:
(5.5) No measure shall be proposed by petition containing more than one subject, which shall be clearly expressed in its title; *1138but if any subject shall be embraced in any measure which shall not be expressed in the title, such measure shall be void only as to so much thereof as shall not be so expressed. If a measure contains more than one subject, such that a ballot title cannot be fixed that clearly expresses a single subject, no title shall be set and the measure shall not be submitted to the people for adoption or rejection at the polls....
Colo. Const. art. V, § 1(5.5). In 1994, the General Assembly enacted section 1-40-106.5, IB C.R.S. (1995 Supp.), to implement the single-subject requirement. Section 1-40-106.5 contains the following pertinent provisions:
Single-subject requirements for initiated measures and referred constitutional amendments-legislative declaration. (1) The general assembly hereby finds, determines, and declares that:
(a) Section 1(5.5) of article V and section 2(3) of article XIX of the state constitution require that every constitutional amendment or law proposed by initiative and every constitutional amendment proposed by the general assembly be limited to a single subject, which shall be clearly expressed in its title.
[[Image here]]
(e) The practices intended by the general assembly to be inhibited by section 1(5.5) of article V and section 2(3) of article XIX are as follows:
(1) To forbid the treatment of incongruous subjects in the same measure, especially the practice of putting together in one measure subjects having no necessary or proper connection, for the purpose of enlisting in support of the measure the advocates of each measure, and thus securing the enactment of measures that could not be carried upon their merits;
(II) To prevent surreptitious measures and apprise the people of the subject of each measure by the title, that is, to prevent surprise and fraud from being practiced upon voters.
(2) It is the intent of the general assembly that section 1(5.5) of article V and section 2(3) of article XIX be liberally construed, so as to avert the practices against which they are aimed and, at the same time, to preserve and protect the right of initiative and referendum.
§ 1-40-106.5(1)(a), (1)(e), (2), IB C.R.S. (1995 Supp.). The statutory single-subject requirement is designed to protect voters against fraud and surprise and to eliminate the practice of combining several unrelated subjects in a single measure for the purpose of enlisting support from advocates of each subject and thus securing the enactment of measures which might not otherwise be approved by voters on the basis of the merits of those discrete subjects. In re Proposed Initiative “Public Rights in Waters II”, 898 P.2d 1076, 1078 (Colo.1995) (In re “Public Rights in Waters II”); In re Proposed Initiative on Sch. Pilot Program, 874 P.2d 1066, 1069 (Colo.1994). While the single-subject requirement must be fairly interpreted so as to protect the rights of initiative and referendum, the standard must be “liberally construed” in order to effectuate its purpose of protecting voters from surprise and fraud. § 1-40-106.5(2), 1B C.R.S. (1995 Supp.); see In re Proposed Petition for an Amendment to the Constitution of the State of Colorado adding Subsection (10) to Section 20 of Article X (Amend Tabor 25), 900 P.2d 121, 125 (Colo.1995) (In re Tabor 25).
A proposed measure impermissibly encompasses more than one subject if its text relates to more than one subject and if the measure has at least two distinct and separate purposes which are not dependent upon or connected with each other. In re “Public Rights in Waters II”, 898 P.2d at 1078. A measure violates the single-subject requirement if it contains disconnected or incongruous matters. In re Tabor 25, 900 P.2d at 125.
We have also determined that initiatives containing diverse subjects cannot satisfy the single-subject requirement if those diverse subjects are connected only by a broad concept that has the potential of misleading voters because it tends to obscure significant*1139ly different subjects.2 For example, in In re Tabor 25, we concluded that a measure which combined, inter alia, a tax credit with procedural requirements for future ballot titles violated the single-subject standard. In re Tabor 25, 900 P.2d at 125. The proponents of the measure argued that the measure’s provisions were unified by the common characteristic of “government revenue changes.” Id. We rejected this argument, determining that the tax credit procedures and the ballot title procedures were not dependent on each other and that the common characteristic of revenue changes could not “in reality, make the nature of the Initiative such that it constitutes a single subject.” Id. at 125-26.
Similarly, in In re “Public Rights in Waters II”, we held that a measure which combined provisions related to water conservancy and water conservation district elections with provisions mandating the adoption of a “strong public trust doctrine” to recognize and protect public ownership of water violated the single-subject requirement. In re “Public Rights in Waters II”, 898 P.2d at 1080. We rejected the proponents’ argument that the various provisions of the Initiative all involved the common characteristic of “water” on the grounds that such characteristic was “too general and too broad to constitute a single subject_” Id.
Although in a general sense the subjects of upbringing, education, values and discipline relate to relationships between parents and children, because each of those subjects itself encompasses varied subconcepts voters considering the measure could not reasonably be expected to understand the scope of their vote to endorse the Initiative. See § 1-40-106.5(1)(e)(I), 1B C.R.S. (1995 Supp.). By a “yes” vote, a voter could inadvertently endorse widespread reform in four distinct areas of law. For example, the concept of “values” may govern matters as diverse as constitutional rights, civil liability, criminal responsibility, and conduct governed by the Children’s Code. The broad concept of “the general relationship of parent and child” does not adequately address the sharply divergent subjects and subsubjects addressed by the Initiative.
In In re House Bill No. 1353, 738 P.2d 371, 373 (Colo.1987), we determined that various sections of House Bill No. 1353 related to numerous and diverse subjects and therefore violated the constitutional single-subject requirement for bills. The bill in question attempted, inter alia, to combine the imposition of a requirement that prisoners be charged for medical visits with the repeal of a statute entitling persons receiving pensions to receive additional payments during the winter in order to defray heating expenses. In re House Bill No. 1353, 738 P.2d at 373. Supporters of the measure argued that the provisions of the bill pertained to the single subject of “monetary impact.” Id. We rejected this argument and concluded that the numerous purposes of the bill implicated a “significance that transeend[s] the common characteristic of financial impact.” Id.
It is true, as the proponents urge, that upbringing, educating, transmitting values and disciplining children are important responsibilities of parents. However, the broad subjects of child discipline and child education are significantly distinct. A proposed initiative authorizing parental corporal punishment of children aged five and six by means of paddles and requiring all children aged five and six to receive at-home or equivalent training in the use of computers would surely violate the constitutional single-subject requirement.
The Initiative is distinguishable from the measure we upheld in In re Proposed Petition for an Amendment to the Constitution of the State of Colorado Adding Section 2 to Article VII (Petitions), 907 P.2d 586 (Colo. 1995). In that case, we determined that the proposed measure did not violate the single-subject requirement because each of the numerous provisions thereof were necessarily and properly connected to the single, if quite general, purpose of reforming petition rights and procedures. Id. at 591. Voters would clearly understand that the proposal pertained only to petitions and would affect only *1140petitions. The subject of “petitions” is clearly defined, and the provisions of the proposed measure were subcategories of the broader heading of petition rights and procedures. In contrast, the Initiative seeks to combine four vague concepts — upbringing, education, values and discipline — into one measure. Each of these four concepts encompasses a multitude of subjects in itself. I cannot agree with the majority’s determination that these four distinct broad subjects are in some fashion sufficiently interconnected by the general concept of the general relationship of parent and child so as to satisfy the single-subject requirement of section 1-40-106.5.
For the foregoing reasons, I respectfully dissent from the majority opinion.

. The majority’s determination that the Initiative pertains to the single subject of the "general relationship of parent and child” does not reflect the positions of the parties. The proponents contend that the Initiative pertains to the "single subject of Parental Rights.” Respondents’ Brief at 11. The opponents argue that the phrase "parental rights" is inadequate to link the various provisions of the Initiative. Petitioners’ Brief at 13. The Initiative Title Setting Review Board has referred to the Initiative as a proposal concerning "parental rights,” not "the general relationship of parent and child.”


. The General Assembly has provided that in setting titles the Initiative Title Setting Review Board should apply judicial decisions construing the constitutional single-subject requirement for bills. § 1-40-106.5(3), 1B C.R.S. (1995 Supp.).